Citation Nr: 0523598	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
abnormal bone growth of the left upper extremity secondary to 
exposure to ionizing radiation. 

2.  Entitlement to service connection for osteoarthritis of 
the left shoulder secondary to exposure to ionizing 
radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from January 1946 to September 1947, and from February 1951 
to February 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied an application 
to reopen a previously denied claim of entitlement to service 
connection for an abnormal bone growth of the left upper 
extremity secondary to ionizing radiation. 

The Board also notes that the RO issued a supplemental 
statement of the case (SSOC) in April 2003 that addressed the 
issue of service connection for left shoulder osteoarthritis 
as a result of exposure to ionizing radiation.  Because the 
April 2003 SSOC contained an issue that was not included in 
an earlier statement of the case (SOC), the RO specifically 
informed the veteran that he had to respond within 60 days to 
perfect his appeal of the new issue.  The veteran's 
representative submitted a written statement within 60 days, 
in June 2003, which the Board construes as a substantive 
appeal, indicating the veteran's desire to appeal the service 
connection issue.

In February 2004, the Board remanded the veteran's claim to 
the RO for additional development.  This case has been 
advanced on the docket because of the veteran's age.  38 
C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  By a February 1992 rating decision, the RO denied a claim 
for an abnormal bone growth of the left upper extremity 
secondary to ionizing radiation.  The appellant was provided 
notice of the decision and of his appellate rights.  He did 
not complete an appeal. 

2.  Evidence added to the record since the 1992 decision, 
when viewed in conjunction with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the underlying claim. 

3.  The veteran is not shown to have osteoarthritis of the 
left shoulder that is related to exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  A February 1992 decision, wherein the RO denied a claim 
of entitlement to service connection for an abnormal bone 
growth of the left upper extremity secondary to ionizing 
radiation, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1991).

2.  Evidence received since the unappealed February 1992 
decision is not new and material; the claim for service 
connection for an abnormal bone growth of the left upper 
extremity secondary to ionizing radiation is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The veteran does not have left shoulder osteoarthritis 
that is the result of in-service exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Applicable Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, arthritis may be 
presumed to have been incurred or aggravated in service if it 
was manifested to a compensable degree within one year of the 
claimant's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2004).

Service connection for a condition, which is claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three different ways. Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer that are presumptively service connected. 38 
U.S.C. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2004).  
Under 38 C.F.R. § 3.309(d), service connection is presumed 
for certain diseases if they become manifest in a "radiation-
exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3)(i).  
The diseases entitled to such presumption are leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo- alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

The second way to establish service connection is under 38 
C.F.R. § 3.311 (2004). 38 C.F.R. § 3.311(b) provides a list 
of "radiogenic diseases" that will be service connected 
provided that certain conditions specified in that regulation 
are met. For the purposes of 38 C.F.R. § 3.311, radiogenic 
disease means a disease that may be induced by ionizing 
radiation and shall include the following:  All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
cancer of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, or ovary; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. § 
3.311(b)(2).

To consider service connection under § 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulations.  38 
C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under § 3.311. 38 C.F.R. § 
3.311(b)(1)(iii).

If a claim is based on a disease other than one of those 
listed above, VA shall nevertheless consider the claim under 
the preceding provisions provided that the claimant has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

(An amendment to the definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a) (2004) does not apply in 
this case.  The amendment applies to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to 
the veteran's claim to reopen as it was received before that 
date.)

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Justus credibility rule is not "boundless or blind."  
If the newly submitted evidence is "inherently false or 
untrue," the Justus credibility rule does not apply.  Duran 
v. Brown, 7 Vet. App. 216 (1994)..

II.  Analysis

1.  New and Material Evidence Claim

By a February 1992 rating action, the RO denied the veteran's 
claim for an abnormal bone growth secondary to exposure to 
ionizing radiation on the basis that the medical evidence of 
record did not demonstrate that that an abnormal bone growth 
of the left upper extremity was either enumerated in 38 
C.F.R. § 3.309(d) or was considered a radiogenic disease.  In 
March 1992, the RO informed the veteran of their decision, 
and provided him his appellate rights.  He did not appeal, 
and the decision thus became final.  38 C.F.R. §§ 20.300, 
20.302 (1991).  In September 1998, the RO received the 
veteran's request to reopen his claim for an abnormal bone 
growth of the left upper extremity secondary to exposure to 
ionizing radiation.

Evidence of record in 1992 included the veteran's service 
medical and personnel records, which were negative for any 
clinical findings or subjective complaints referable to the 
left upper extremity or exposure to ionizing radiation.  In 
this regard, service discharge examination reports, dated in 
September 1947 and February 1952, reflect than the veteran's 
upper extremities were found to have been "normal."  Also 
of record at the time of the RO's February 1992 rating 
decision were private and VA medical records, dating from 
April 1986 to September 1991.  When seen by a private 
physician in June 1986, the veteran complained of having 
constant pain in his upper and lower extremities for 
approximately two years.  After several examinations of the 
veteran, the physician entered a diagnosis of degenerative 
osteoarthritis.  When seen in the VA clinic in September 
1991, the veteran continued to complain of left shoulder 
pain.  After a physical evaluation of the left shoulder, the 
examining physician entered a diagnosis of cervical 
spondylosis versus left rotator cuff tear.  

The evidence submitted since the February 1992 rating 
decision includes VA and private medical treatment records, 
dated from July 1986 to February 2005.  These records reflect 
that the veteran reported having osteoarthritis of the left 
shoulder secondary to exposure to ionizing radiation.  A 
December 1988 VA hospitalization report reflects that at 
discharge, his diagnoses included, but were not limited to, 
history of degenerative joint disease.  VA X-rays of the left 
shoulder, performed in March 1989, include an impression of 
degenerative changes.  When seen in the VA clinic in May 
1989, a diagnosis of frozen shoulder syndrome was recorded.  
VA X-rays, taken in January 1992, include the impression of 
degenerative changes of the shoulder.  A January 1997 VA 
clinic note reflects that the veteran had fallen at the 
grocery store and had slammed his left shoulder socket.  At 
that time, a diagnosis of "frozen shoulder" was recorded.  
An April 2000 VA clinic note reflects a diagnosis of left 
rotator cuff tear.  VA X-rays, performed in February 2001, 
revealed subacromial space decrease of the left shoulder. 

Pursuant to a February 2004 Board remand, the veteran was 
examined by VA in October 2004.  During the examination, the 
veteran indicated that he was unable to recall any injury to 
his left shoulder during service, but stated that he was 
exposed to radiation during atomic bomb blast tests.  The 
examiner indicated that the veteran was a poor historian due 
to early dementia.  The examiner noted that he had reviewed 
the claims files and that there was no history of any injury 
to the "shoulder."  The veteran complained of left shoulder 
pain along with occasional numbness and tingling in the arm.  
X-rays of the left shoulder showed mild degenerative joint 
disease at the acromioclavicular joint.  The VA examiner 
entered an assessment of chronic left shoulder pain most 
likely due to a chronic rotator cuff deficiency.  The VA 
examiner opined than he was unable to connect the veteran's 
"shoulder problem" to his military service, and felt that 
it was most likely the result of a rotator cuff tear, which 
had occurred later in life. 

In a February 2005 addendum to the VA examination, the 
examiner expounded on the etiology of the veteran's left 
shoulder, and stated that ionizing radiation was not the 
cause of the shoulder arthritis.  The examiner noted that the 
veteran would have had to have been exposed to a high dose to 
kill articular cartilage, which would have been manifested 
much earlier in his lifetime and would have resulted in soft 
tissue burns or nerve injury.  In sum, the VA examiner 
concluded that he veteran's osteoarthritis was a "wear and 
tear" phenomenon due to his advanced age and rotator cuff 
tear.

Letters from the Defense Threat Reduction Agency to the RO 
were also added to record after issuance of the February 1992 
rating action.  These letters confirm that the veteran was 
present at Operation CROSSROADS at United States atmospheric 
nuclear test series conducted at Bikini Atoll during July and 
August 1946.  At that time, he was assigned to the USS HAVEN 
(AH 12).  It was reported that a scientific dose 
reconstruction indicated that the veteran would have received 
a probable dose of 0.278 rem gamma (0.3 re rounded) (upper 
bound of 0.6 rem gamma).  Reports noted that the due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  

Although most of the evidence received after the RO's 
February 1992 rating decision is new, in that it was not 
previously of record (with the exception of some duplicative 
VA records), the Board finds that this evidence is not 
material as it does not support the veteran's claim in a 
manner different from that shown in 1992.  In this regard, 
private and VA medical evidence does not show that any 
abnormal growth of the left upper extremity, is the result of 
a disability either enumerated in 38 C.F.R. § 3.309(d) or was 
a radiogenic disease listed in 3.311(b)(2)(i).  The RO 
originally denied the veteran's claim on this basis.  
Therefore, the veteran would have to submit competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease in order to reopen his claim.  Further, 
none of the medical evidence previously of record or added to 
the record relates any bone abnormality of the left shoulder 
to any in-service radiation exposure.  

In sum, the evidence added to the record is either cumulative 
or duplicative of the evidence previously or record or is not 
so significant, when considered either by itself or in 
connection with the evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the February 1992 decision 
is not new and material, and the claim for service connection 
for an abnormal growth of the left upper extremity secondary 
to exposure to ionizing radiation is not reopened.

2.  Service Connection Claim

As noted above, the veteran's service medical records are 
entirely negative for any clinical findings or subjective 
complaints referable to a left shoulder disability or 
exposure to ionizing radiation.  Post-service VA and private 
clinical records reflect that in June 1986, a diagnosis of 
degenerative arthritis was recorded.  These reports also 
contain a diagnosis of left rotator cuff tear and X-ray 
evidence of osteoarthritis of the left shoulder.  While the 
veteran has been diagnosed as having osteoarthritis of the 
left shoulder, it has not been etiologically related by 
competent medical evidence to exposure to ionizing radiation.  
Indeed, as noted above, a VA examiner opined during an 
October 2004 examination and in a February 2005 addendum, 
that the veteran's osteoarthritis of the left shoulder was 
the result of advancing age and a left rotator cuff tear, not 
radiation exposure.  An explanation was given for why the 
examiner concluded that the disability was not the result of 
radiation exposure.  In short, greater damage would have been 
evident much earlier if radiation exposure had caused 
articular damage sufficient to produce the arthritis.  
Because such damage was not shown, the examiner concluded 
that the arthritis was not the result of radiation exposure.  
This opinion stands uncontradicted in the evidence and 
consequently persuades the Board to find that service 
connection is not warranted despite any radiation exposure 
the veteran may have had.

Furthermore, the veteran's osteoarthritis of the left 
shoulder have not been recognized as a presumptive disease or 
a radiogenic disease.  38 C.F.R. §§ 3.309(d) and 
3.311(b)(2)(i).  The veteran has submitted no evidence, other 
than his own assertions, that his arthritis is a radiogenic 
disease.  In this regard, although the VA examiner in October 
2004 failed to provide a specific opinion as to whether any 
current osteoarthritis of the left shoulder might be 
considered a radiogenic disease, the conclusion that it is 
not such a disease is implicit in the examiner's opinion.  As 
noted previously, the veteran has failed to submit evidence 
that it is radiogenic as required by 38 C.F.R. § 3.311.  

While the veteran has argued that osteoarthritis is due to 
radiation exposure, the record does not reflect that the 
veteran possesses medical knowledge sufficient to render him 
competent to provide opinions on medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as the preponderance of 
the evidence is against the claim, it must be denied.



III.  Veterans Claims Assistance Act of 2000

In deciding the claims addressed in the decision above, the 
Board has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA) and VA's implementing 
regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no notice 
lacking regarding the information or evidence required to 
substantiate a claim.  The veteran has provided the necessary 
information to complete his application for benefits for the 
issues decided herein.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.  

The veteran's claim to reopen was submitted prior to the 
enactment of the VCAA.  The RO denied the veteran's claim in 
March 1999.  The veteran was provided notice of the RO 
decision, and the basis for the denial of the claim. 

With regards to the veteran's claims for service connection 
for osteoarthritis of the left shoulder secondary to exposure 
to ionizing radiation, the RO wrote to the veteran in 
December 2002 and September 2004.  These letters apprised the 
veteran of the provisions under the VCAA and the implementing 
regulations, of the evidence needed to substantiate the claim 
on appeal, and the obligations of VA and the veteran with 
respect to producing that evidence.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including such things as medical records, 
employment records, or records from Federal agencies.  In 
addition, in the December 2002 letter, and supplemental 
statement of the cases, issued in April 2003 and April 2005, 
the RO informed the veteran that to substantiate his service 
connection claim the evidence must demonstrate that he has a 
current disability that began in or was made worse during his 
military service or an event in service that caused 
disability.  He was told what he needed to do to further his 
claim, including ensuring that all pertinent evidence was 
forwarded to VA.

Regarding the veteran's claim to reopen, the RO wrote to the 
veteran in September 2004.  The letter advised the veteran of 
the status of his claim in regard to the new and material 
issue on appeal, what evidence/information was required to 
substantiate his claim and what VA would do to assist the 
veteran.  He was told what he needed to do to further his 
claim to reopen and was instructed that he should submit any 
additional evidence he had.  

Although the September 2004 notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims in March 1999 and April 2003, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notices under the VCAA require remand to the RO.  In 
addition, the December 2002 letter informed the veteran of 
the provisions under the VCAA and the implementing 
regulations, and of the evidence needed to substantiate the 
service connection claim on appeal.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims on appeal.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.

Extensive VA and private medical records have been obtained 
and associated with the claims files.  The Board finds that 
every effort has been made to seek out evidence helpful to 
the veteran.  The Board is not aware of any outstanding 
evidence.  Indeed, in February 2004, the Board remanded the 
veteran's claims to the RO to secure additional VA treatment 
records and to schedule a VA examination to determine the 
etiology of any currently present arthritis of the left 
shoulder.  This examination was performed in October 2004 and 
the examiner provided an addendum in February 2005.  
Therefore, the Board finds that the VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

The application to reopen a claim of entitlement to service 
connection for an abnormal bone growth of the left upper 
extremity secondary to ionizing radiation is denied.  

Service connection for osteoarthritis of the left shoulder 
secondary to ionizing radiation is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


